Case 2:18-cv-02071-CFK Document 66 Filed 05/31/19 Page 1 of 2

IN THE UNITED STATE DISRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JAMES EVERETT SHELTON,
CIVIL ACTION
Plaintiff,
NO. 2-18-cv-02071 (CFK)
Vv.
HONORABLE CHAD F. KENNEY
FAST ADVANCE FUNDING, LLC, :

Defendant.

 

NOTICE OF APPEAL
Notice is hereby given that Defendant, Fast Advance Funding, LLC, hereby
appeals to the United States Court of Appeals for the Third Circuit from the
Opinion entered in this action on May 8, 2019 (Doc. No. 62) and the Verdict
entered in this action on May 8, 2019 (Doc. No. 63).

Respectfully Submitted,

Dated: May 31, 2019 By: QL yu AP

JOWN P. HARTLEY, ESQUIRE) —
Attorney I.D. No. 47106

20 North Third Street

Philadelphia, PA 19106

(215) 922-2636

Counsel for Defendant
Case 2:18-cv-02071-CFK Document 66 Filed 05/31/19 Page 2 of 2

IN THE UNITED STATE DISRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JAMES EVERETT SHELTON,

CIVIL ACTION
Plaintiff,

NO. 2-18-cv-02071 (CFK)
Vv.

HONORABLE CHAD F. KENNEY
FAST ADVANCE FUNDING, LLC, :

Defendant.

 

CERTIFICATE OF SERVICE
The undersigned hereby certifies that he served a copy of forgoing Notice of
Appeal in the instant case on the following via the Court’s ECF system, and is
available for viewing and downloading from the ECF system, and first-class US

mail, postage prepaid, this 31st day of 2019:

Bryan Anthony Reo, Esquire
REO LAW, LLC
P.O. Box 5100
Mentor, OH 44061

By: Qee TK,
(OHN P. HARTLEY, ESQUIRE
Attorney [.D. No. 47106
20 North Third Street
Philadelphia, PA 19106
(215) 922-2636
Counsel for Defendant
